Citation Nr: 0103484	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  96-19 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1. Entitlement to service connection for xerosis and 
secondary pruritus secondary to exposure to Agent Orange.

2. Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

3. Entitlement to an increased rating for degenerative 
arthritis of the lumbar spine, with L5 radiculopathy, 
currently evaluated as 10 percent disabling.

4. Entitlement to an increased rating for degenerative 
arthritis of the thoracic spine, currently evaluated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


REMAND

The veteran served on active duty from May 1968 to May 1970.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
action dated November 1993, the RO confirmed and continued 
the 10 percent evaluation in effect for arthritis of the 
thoracic and lumbar spine, with lumbosacral strain.  In a 
rating decision dated October 1995, the RO denied service 
connection for xerosis and pruritus secondary to exposure to 
Agent Orange, and confirmed and continued the 30 percent 
evaluation then in effect for PTSD.  When this case was 
before the Board in March 1998, it was remanded for 
additional development of the record.  As the requested 
actions have been accomplished, the case is again before the 
Board for appellate consideration.  

Based on the findings on Department of Veterans Affairs (VA) 
examinations in July 1998, the RO, by rating action in June 
2000, assigned a 70 percent evaluation for PTSD, effective 
September 20, 1994.  In addition, the RO recharacterized the 
veteran's disability of the spine.  A 10 percent evaluation 
was assigned for degenerative arthritis of the lumbar spine 
with L5 radiculopathy and a 10 percent evaluation was 
assigned for degenerative arthritis of the thoracic spine.  
Each of these ratings was effective September 24, 1993.  
Finally, the RO granted the veteran's claim for a total 
rating based on individual unemployability due to service-
connected disability, effective September 24, 1994.  The 
veteran continues to assert that higher ratings should be 
assigned for PTSD and his service-connected disabilities of 
the spine.  

In August 1981, the RO denied the veteran's claim for service 
connection for residuals of exposure to Agent Orange.  He was 
notified of this decision and of his right to appeal by a 
letter dated the next month, but a timely appeal was not 
received.  That rating decision did not specifically refer to 
xerosis with secondary pruritus, and, more importantly, since 
that determination, new VA regulations have been implemented 
governing eligibility for service connection based on 
exposure to Agent Orange.  Accordingly, the Board will 
consider the veteran's current claim for service connection 
for xerosis and secondary pruritus due to exposure to Agent 
Orange on a de novo basis, without regard to finality of the 
previous Board decision.  See Routen v. Brown, 142 F.3d 1434, 
1441 (Fed.Cir. 1998) (citing Spencer v. Brown, 17 F.3d 368, 
372 (Fed.Cir. 1994) (a change in a VA regulation can 
constitute a new basis for entitlement to a benefit)).  

The record discloses that the veteran submitted Department of 
Veterans Affairs (VA) Form 9 (he had previously furnished his 
formal substantive appeal) 
in September 2000.  He indicated that he wanted to testify at 
a hearing at the RO before a Member of the Board.  There is 
no indication in the record that the veteran ever withdrew 
this request to have a hearing before a Member of the Board 
or that he was scheduled for a hearing before a Member of the 
Board.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1. The RO should schedule a hearing for 
the veteran before a Member of the 
Board sitting at the RO.

2. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), and 
01-02 (January 9, 2001), as well as 
any pertinent formal or informal 
guidance that is subsequently provided 
by VA, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Holly E. Moehlmann
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





